IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,062-01


                         IN RE HARRIS JONES THOMPSON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 15,908-A IN THE 258TH DISTRICT COURT
                                FROM POLK COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in Polk County and his application has not been forwarded to this Court.

        Respondent, the District Clerk of Polk County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days have not yet elapsed under Rule of Appellate Procedure

73.4(b)(5), or stating that Relator has not filed an application for a writ of habeas corpus in Polk

County. This application for leave to file a writ of mandamus shall be held in abeyance until
                                                                                                2

Respondent has submitted the appropriate response. Such response shall be submitted within 30 days

of the date of this order.



Filed: July 17, 2019
Do not publish